Citation Nr: 0921607	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-05 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran's income is excessive for purposes of 
payment of Department of Veterans Affairs nonservice-
connected pension benefits.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1945 to January 1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the Veteran's application for nonservice-
connected pension benefits, on the basis that his income 
exceeded the maximum annual disability pension limit set by 
law.  

On a form dated in March 2008, the Veteran withdrew his 
request for a personal hearing before a Veterans Law Judge.  

In May 2009, for good cause shown, namely the Veteran's 
advanced age, this appeal has been advanced on the Board's 
docket, pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Since the receipt of his application for VA nonservice-
connected pension benefits in January 2007, the Veteran's 
countable income has exceeded the applicable income limits.   


CONCLUSION OF LAW

The Veteran's countable income is excessive for receipt of VA 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 1521, 
1522 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2008).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the VCAA is not applicable.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, neither 
the duty to assist or the duty to notify provisions of VCAA 
are implicated when question is limited to interpretation and 
application of a statute).  

In any case, the RO provided pre-adjudication VCAA notice by 
letter, dated in January 2007.  The Veteran was notified of 
the type of evidence necessary to substantiate the claim for 
nonservice-connected pension benefits, namely, evidence of 
total and permanent disability in a wartime veteran who was 
discharged under other than dishonorable conditions and 
evidence showing that his income and net worth are below the 
maximum allowable limits set by law. 

Further, under 38 U.S.C.A. § 5103A, VA made reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The Veteran was 
afforded an opportunity to appear at a personal hearing and 
testify concerning his appeal, but he withdrew his hearing 
request in March 2008.  The RO has obtained the pertinent 
service personnel records.  The Veteran submitted various 
statements concerning his income and assets; he has not 
identified any pertinent evidence for the RO to obtain on his 
behalf.  As the decision regarding nonservice-connected 
pension benefits is not based on medical evidence but on 
income and net worth information, a medical examination or 
medical opinion is not required under 38 C.F.R. 
§ 3.159(c)(4).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability pension will be paid to a veteran of a period of 
war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521.

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income, and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

Under the law, the maximum annual rate of Improved 
(nonservice-connected) pension payable to a veteran varies 
according to the number of dependents.  38 U.S.C.A. §§ 1503, 
1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of 
pension payable to an entitled payee is based on the amount 
of countable income received.  Pension is payable at a 
specified annual maximum rate, which is reduced on a dollar 
for dollar basis by income on a 12-month annualized basis.  
38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.

The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a 
dependent spouse and, with certain exceptions, the annual 
income of each child of the veteran in his custody or to 
whose support the veteran is reasonably contributing.  38 
C.F.R. § 3.23(d)(4).  



Payments of any kind, from any source, shall be counted as 
income during the 12-month annualization period in which it 
was received unless it is specifically excluded by 
regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual 
rates of improved pension are specified by statute in 38 
U.S.C.A. § 1521, as increased from time to time under 38 
U.S.C.A. § 5312.  Each increase of the maximum annual rates 
of improved pension under 38 U.S.C.A. § 5312 is published in 
the "Notices" section of the federal register.  38 C.F.R. § 
3.23(a).

As a general rule, all family income shall be counted in 
determining entitlement to pension, including the income 
received by a dependent spouse.  The maximum annual rate of 
pension benefits for a veteran with one dependent (e.g., 
spouse) is $14,313 effective December 1, 2006, and $14,643 
effective December 1, 2007.  38 C.F.R. § 3.23(a)(3); see VA 
Adjudication Procedures Manual M21-1, Part I, Appendix B.

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a veteran 
for unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).

Analysis

In this case, the Veteran claims that he is entitled to 
pension benefits.  He is a veteran who had honorable service 
during the World War II era, and his age is over 65 years.  
It appears from his January 2007 application and October 2007 
Improved Pension Eligibility Verification Report that he has 
minimal assets and net worth.  Therefore, the Veteran meets 
the requirements for pension benefits as pertaining to his 
military service, age, and, it appears, net worth or lack 
thereof.  

The question presented here is whether the Veteran meets the 
annual income requirements for receipt of pension benefits.  
As discussed below, it is the Board's judgment that the 
Veteran's countable income has exceeded the applicable income 
limits for receipt of nonservice-connected pension, albeit by 
a minimal amount.  

In his January 2007 application for pension benefits, the 
Veteran reported that his monthly income consisted of 
$1,966.81 from U.S. Railroad Retirement for him and his wife.  
He also listed annual income from interest and dividends of 
$826.26.  Neither of these income sources is listed as a 
source that may be excluded from income in determining 
countable income for pension purposes.  38 C.F.R. § 3.272.  

Therefore, his annual income of $24,427.98, far exceeded the 
maximum annual pension limit of $14,313 for a veteran with 
one dependent, effective December 1, 2006.  His income 
likewise exceeded the maximum annual pension limit of $14,643 
for a veteran with one dependent, effective December 1, 2007.  

The Veteran also furnished income information in an October 
2007 Improved Pension Eligibility Verification Report, and 
such income did not vary much from that provided in his 
original application.  In October 2007, he reported that his 
monthly income consisted of $1,429.68 from U.S. Railroad 
Retirement for him and of $591.10 in Social Security for his 
wife.  (It can be deduced that the Veteran wrote his wife's 
income in the wrong space provided in the report, and that 
his wife's income source was also U.S. Railroad Retirement, 
rather than Social Security income, based on a notation from 
the Social Security Administration in March 2008 that neither 
the Veteran nor his wife was receiving benefit payments.)  He 
also listed monthly income from interest of $58.33.  
Therefore, his annual income of $24,949.32, far exceeded the 
maximum annual pension limits, as noted above.  

The law, however, provides that a claimant's countable income 
for pension purposes may be reduced by payment of 
unreimbursed medical expenses.  It is the Veteran's belief 
that with consideration of his medical expenses, his 
countable annual income would not exceed the maximum annual 
limits.  He has reported medical expenses for the year 2006 
in conjunction with his January 2007 application and with a 
February 2007 statement, and he has reported medical expenses 
for the year 2007 in conjunction with the October 2007 
Eligibility Verification Report and in a February 2008 
statement.  



According to the Board's calculation, he reported medical 
expenses of $9,429.90 in the January 2007 application, 
$9,918.32 in the February 2007 statement, $6,940.19 in the 
October 2007 report, and $10,386.80 in the February 2008 
statement (which additionally listed expenses for January 
2008).  Only those medical expense amounts that exceed five 
percent of the maximum annual rate of pension may be used to 
reduce the Veteran's total income.  38 U.S.C.A. § 1503(a)(8); 
38 C.F.R. § 3.272(g).  Therefore, as five percent of the 
maximum annual rate of $14,313 is $715, in calculating 
pension entitlement using the greatest amount of medical 
expenses reported (i.e., those in the February 2008 
statement), the amount that may be used to reduce the 
Veteran's total income is $9,671.80 (i.e., $10,386.80 minus 
$715).  

Even if the greatest amount of annual medical expenses (i.e., 
$9,671.80) was considered in reducing the Veteran's annual 
income, his countable income would still be in excess of the 
maximum annual limit for receipt of pension.  That is because 
on the various reports the Veteran's gross annual incomes 
exceeded $24,400, which when reduced by the medical expenses 
for that period of $9,671.80 still exceeds the maximum annual 
limit of $14,313.  

In sum, because the evidence in this case shows that the 
Veteran's household income exceeded the income limits for 
purposes of payment of improved nonservice-connected pension 
benefits, the Veteran does not meet the eligibility 
requirements for pension benefits.  


ORDER

As the Veteran's income is excessive for purposes of payment 
of VA nonservice-connected pension benefits, the appeal is 
denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


